Title: From James Madison to John Francis Mercer, 16 July 1783
From: Madison, James
To: Mercer, John Francis


Dr Sir
Philada. July 16 1783
The lucky arrival of our brother Lee who is gone on to Princeton has relieved me from the necessity of obeying your summons by Mr. Hawkins. You will not therefore expect any Congressional news by this conveyance.
A letter by the post from Mr. Ambler repeats his request that warrants in form may be sent by all the Delegates for the amount of their respective shares of his remittances. He adds that two bills one for £500, the other for upwards of £600 Va. Curry. have unexpectedly come into the Treasy. & that the Delegates may have the benefit of the good fortune by authorizing their friends in Va. to take out warrants for such propertions of one or both as they may settle among themselves. This is the best and indeed the only news contained in my letters.
The Ct. Martial being not yet opened for enquir[i]ng into the Mutiny, I can say nothing on that head. The Address from the Philadns. to Congress is likely to meet with a very general subscription. They seem to calculate with much assurance on its efficacy. I send you all the Newspaper[s] of this morning. Those from Va. contain nothing that requires that they sd. be superadded. Wishing you a speedy redemption from the Muskettoes of Black point and refitment for your political functions, I bid you for the present adieu.
Done in bed in my Chamber in the Hotel at the Corner of Market & 5 Streets in the City of Philada. at 1/2 after 6 oClock, on the 16 of July annoque Dom: 1783.
J. Madison Jr.
